NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DMITRI GEETS CHAVKEROV,                          No. 10-70525

               Petitioner,                       Agency No. A075-509-580

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Dmitri Geets Chavkerov, a native and citizen of Russia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Chavkerov’s motion to

reopen because the motion was filed more than eight years after the IJ’s March 17,

1999, removal order, see 8 C.F.R. § 1003.23(b)(1), and Chavkerov failed to

establish that he acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (deadline can be equitably tolled “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70525